Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to an amendment filed on 18 January 2022.
                                                           
Drawings
The drawings received on 03 May 2019 are accepted by the examiner.

Specification
The specification received on 03 May 2019 is accepted by the examiner.

Claim Objections
The claim objection(s) filed on 15 September 2021 is/are overcome by the amended claim language filed on 18 January 2022.

Terminal Disclaimer
The terminal disclaimer filed on 18 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,323,371 (Bigata et al.)  has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 11-20: 
                Regarding independent Claim 11, the prosecution history, especially at the previous Remarks by applicant amendment filed on 18 January 2022 (pages 5-6) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner’s statement of reasons for allowance for Claims 11-20: the prior art does not disclose or suggest a device for absorbing, signaling and picking up a product on a floor, said device comprising a slender hollow body whose inner walls define an enclosed storage volume in which is stored a powder able to absorb said product, where said enclosed storage volume comprises an opening for pouring said powder by gravity; and wherein a base comprises at least two detachable parts which can be used for picking up a residue formed by said powder and said product combination with the remaining limitations of the claims.


Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TC/
24 January 2022


/NIMESHKUMAR D PATEL/               Supervisory Patent Examiner, Art Unit 2861